Case 1:19-cv-00059-JD Document 1-2 Filed 01/16/19 Page 1 of 6




          EXHIBIT B
         Case 1:19-cv-00059-JD Document 1-2 Filed 01/16/19 Page 2 of 6
                                                                                                                        Fitod
                                                                                              Flle Date:   121271201A 2:50 PM
                                                                                                       Coos Superlor Court
                                                                                                         E-Flled Document




                                      STATE OF NEW HAMPSHIRE

 COOS, SS.                                                                      SUPERIOR COURT

                                             Czeslaw M. Pyzik

                                                     v

                  Omni Mount Washington LLC dba Omni Resorts Mount Washington Hotel

                                               COMPLAINT

                                         JI]RY TRIAL REQUESTED

          Plaintiff Czeslaw M. Pyzik, by and through his attorneys, Nixon, Vogelman, Slawsky and

 Simoneau, P.A., with offices at77 Central Street, Manchester, New Hampshire 03l0l,complains

 against the Defendant as set forth below.

                                                 PARTIES

          I   .   Plaintiff Czeslaw M. Pyzik reside s at 24 Mayflower Drive, Milford, Connecticut

06460.

         2.       Defendant Omni Mount Washington, LLC is a foreign limited liability company

registered to do business in the State of New Hampshire. Its principal office address of 4001

Maple Avenue, Suite 600 Dallas, Texas 75219 and its Registered Agent is Corporation Services

Company, l0 Ferry Street 5313, Concord, New Hampshire 03301.

         3.       Omni Resorts Mount Washington Hotel has a principal place of business at 310

Mount Washington Hotel Road, Bretton Woods, New Hampshire 03575.

                                                  x'AcTs

         4.       The allegations ofparagraphs l-3 are incorporated herein by reference.

         5.       On January 1,2016, and at all times material hereto, Defendant Omni Mount

 Washington , LLC dba Omni Resorts Mount Washington Hotel was the occupier of commercial
                   Case 1:19-cv-00059-JD Document 1-2 Filed 01/16/19 Page 3 of 6

                             THE STATE OF NEW HAMPSHIRE
                                          JUDICIAL BRANCH
                                            SUPERIOR COURT
Coos Superior Court                                                                          Telephone: 1-855-212-1234
55 School St., Suite 301                                                                 TTY/TDD Relay: (800) 735-2964
Lancaster NH 03584                                                                          http://www.courts.state.nh.us


                                 SUMMONS IN A CIVIL ACTION



Case Name:            Czeslaw M. Pyzik v Omni Mount Washington LLC
Case Number:          214-2018-CV-00152

Date Complaint Filed: December 27, 2018
A Complaint has been filed against Omni Mount Washington LLC in this Court. A copy of the
Complaint is attached.

The Court ORDERS that ON OR BEFORE:
February 16, 2019      Czeslaw M. Pyzik shall have this Summons and the attached Complaint
                       served upon Omni Mount Washington LLC by in hand or by leaving a copy
                       at his/her abode, or by such other service as is allowed by law.
March 09, 2019               Czeslaw M. Pyzik shall electronically file the return(s) of service with this
                             Court. Failure to do so may result in this action being dismissed without
                             further notice.
30 days after Defendant Omni Mount Washington LLC must electronically file an Appearance and
is served                Answer or other responsive pleading form with this Court. A copy of the
                         Appearance and Answer or other responsive pleading must be sent
                         electronically to the party/parties listed below.

Notice to Omni Mount Washington LLC: If you do not comply with these requirements you will be
considered in default and the Court may issue orders that affect you without your input.
Send copies to:
 Kirk C. Simoneau, ESQ                  Nixon Vogelman Slawsky & Simoneau PA 77 Central St
                                        Manchester NH 03101-2423
  Omni Mount Washington LLC             4001 Maple Avenue Suite 600 Dallas TX 75219
                                                               BY ORDER OF THE COURT

January 02, 2019                                               David P. Carlson
                                                               Clerk of Court
 (126564)




NHJB-2678-Se (07/01/2018)       This is a Service Document For Case: 214-2018-CV-00152
                                                   Coos Suqerior Court
       Case 1:19-cv-00059-JD Document 1-2 Filed 01/16/19 Page 4 of 6




 property including the buildings, parking lot and walkways at 310 Mount Washington Hotel

 Road, Bretton Woods, New Hampshire 03575.

        6.    On January 1,2016 at approximately 2:00 p.m.,     Plaintifl Czeslaw M. Pyzik, was

vacationing at the Omni Resorts Mount Washington Hotel, 310 Mount Washingon Hotel Road,

Bretton Woods, New Hampshire. As the plaintiff walked along the walkway he slipped and fell

on untreated ice, violently to the ground, landing on his left knee.

                                         COI]NT I: NEGLIGENCE

        7.   The allegations ofparagraphs    l-3 are incorporated herein by reference.

        8.    It was the duty of the Defendant, Omni Mount Washington LLC dba Omni Resorts

Mount Washington Hotel, together with its agents, independent contractors, servants, employees

and assigns, as the owner and occupier of the premises to exercise reasonable care under all the

circumstances in the maintenance and operation of the commercial property        at   310 Mount

Washington HotelRoad, Bretton Woods, New Hampshire, to maintain and keep in a reasonably

safe condition for those patrons reasonably expected to use them, including the       Plaintiff,

Czeslaw M. Pyzik.

        9.   The Defendant Omni Mount Washington LLC dba Omni Resorts Mount Washington

Hotel, together with its agents and employees failed to maintain the walkways in a reasonably

safe condition by   failing to remove ice and/or failing to place sand or salt on those areas; and

when the   Plaintifl Czeslaw M. Pyzik,   attempted to walk towards the building, he slipped on ice,

lost his balance and fell.

        10.     As a result of the negligent acts and/or omissions of the Defendant, Omni Mount

Washington, LLC dba Omni Mount Washington Resort Hotel, its agents and employees as

aforesaid, Czeslaw M. Pyzik suffered serious disabling personal injuries, including closed



                                                   2
      Case 1:19-cv-00059-JD Document 1-2 Filed 01/16/19 Page 5 of 6




nondisplaced transverse fracture of the left patell4 requiring him to undergo open reduction and

internal fixation surgery, whereby he was forced to endure great physical pain and emotional

pain and anguish, has been caused expenses and other monetary losses for medical, hospital, and

therapeutic care, CAUSING and requiring him to lay out and expend large sums of money for

medical care and treatment approximating Eight Thousand Seven Hundred Sixty Nine Dollars

and Forty Cents ($8,769.40).

       WHEREFORE, PlaintiffCzeslaw M. Pyzik requests the following relief,

       A.   Judgment against the Defendant, Omni Mount Washinglon LLC dba Omni Resorts

Mount Washington Hotel, in an amount to be determined, and in the maximum amount

applicable, pursuant to the Constitution and the statutory and common law of the State of New

Hampshire, as well as the jurisdiction of this Honorable Court; and

       B.   Such other relief as is just and equitable.

                                                Respectfully submitted,

                                                Czeslaw M. Pyzik

                                                By His Attorneys

                                               NIXON, VOGELMAN,
                                               SLAWSKY AND SIMONEAU, P.A.


Date: December 27,2018                          By: /s/Kirk C. Simoneau
                                                       Kirk C. Simoneau
                                                       NH Bar # 19291
                                                          77 Central Street
                                                          Manchester, NH 03101
                                                          (6A1 66e-7070
                                                          ksimoneau@ dav e nixonl aw.   co m




                                                   3
          Case 1:19-cv-00059-JD Document 1-2 Filed 01/16/19 Page 6 of 6
                           Merrimack Gounty Sheriffs Office
                                   SHERIFF SCOTT E: HILLIARD
                                     333 DanielWebster Hwy
                                      Boscawen, NH 03303
                                      Phone: 603-796-6600




 OMNI MOUNT WASHINGTON LLC
 lOFERRYST 313
 coNcoRD, NH 03301




                                AFFIDAVTT OF SERVICE




       MERRII,IACK,   SS                                                  r/3   /7e


    I, DEPUTY GLENN E LARAMIE JR, on this date at e\L{     a.m
summoned the within named defendant OMNI MOUNT WASHINGTON LLC as     IN
commanded, by leaving at the office of Registered Agent Corporation Service
Company, 10  Ferry Street, Suite 313, Concord, said County and State of New
Hampshire, its true and lawful agent for service of process under and by
virtue of Chapter 293-A New Hampshire RSA, as amended, a true and attested
copy of this Summons and Complaint.

FEES

       Servi-ce       $2s.00
       Postage          1.00
       Travel          15.00
TOTAL                  $41.00




                                                         Y GLENN      E          IE   JR
                                                Merrimack County           ifft s office


                                                       A       copy


                                                           Deputy
